DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Danley et al (US 2013/0343709 A1) in view of Bennett et al (US 8,488,932 B2).
Danley teaches an optical fiber connector assembly (10, Fig. 1), comprising:
an optical fiber (12) having an optical fiber diameter D1 (Wof), the optical fiber (12) comprising a core (58), an inner cladding (60) surrounding the core (58);
a ferrule (24) having a front end (20), a rear end (22), and a ferrule bore (26) including a ferrule bore diameter (Wb1-3) and extending between the front end (20) and the rear end (22), wherein at least a portion of the ferrule bore (26) defines a microhole (smallest portion 26 away from the tapered rear end) that has a microhole diameter D2 (Wb1-3);
wherein a fit D2-D1 exists between the microhole (26) and the optical fiber (12), and the fit is between 0 microns and less (P0049, “the maximum fiber width Wof of the optical fiber 12 may be greater than the minimum bore width Wb1 of the ferrule bore 26”) and prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (MPEP  § 2131.02);
wherein the ferrule (24) has a coefficient of thermal expansion sufficient to cause the microhole diameter to expand when the ferrule is exposed to a heating temperature greater than 100 degrees Celsius (P0049) and prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (MPEP  § 2131.02); and

Danley further teaches a method of terminating the optical fiber (12) in the ferrule (24), comprising:
heating the ferrule (24) such that the microhole diameter expands to be greater than the optical fiber (12) diameter (P068);
inserting the optical fiber (12) into the microhole (26) while the microhole diameter is expanded (P0069); and
cooling the ferrule (24) such that the microhole diameter contracts to be less than the optical fiber diameter, wherein diameter difference is between 0 microns and less (P0049, 0070).
Danley does not teach expressly a titania-doped outer cladding surrounding the inner cladding, the titania-doped outer cladding having between 4 wt.% to 16 wt.% titania based on the total weight of the titania-doped outer cladding and having a thickness between 3 microns and 20 microns with a maximum compressive stress between 75 and 300 MPa or the insertion speed.
Bennett teaches an optical fiber (10, Fig. 1) with a titania-doped outer cladding (16) surrounding an inner cladding (14), the titania-doped outer cladding having between 4 wt.% to 16 wt.% titania based on the total weight of the titania-doped outer cladding (C6 L19-30) and having a thickness between 3 microns and 20 microns (C6 L46-50) and a maximum compressive stress in the titania-doped outer cladding between 75 MPa and 300 MPa (Table 2).

At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fiber of Danley to use the fiber taught by Bennett.
The motivation for doing so would have been to improve the mechanical strength of the fiber (Bennett, C8 L1-36).
Regarding claims 2, 3 and 15, the insertion loss at a particular reference wavelength and the pull-out force of the fit of the fiber are functions of the claimed structure and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  The claimed structural limitations of these claims have been meet in the rejection above, therefore these functions do not distinguish over the prior art.
Regarding claims 4-6, Danley and Bennett do not teach the position change of the end of the fiber before and after thermal cycling, but it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try and reduce the position change down to as close as 0 as possible, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR 
Regarding claims 17-18, Danley and Bennett do not disclose a particular speed of inserting the fiber, but it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try an insertion speed of less than 10(5) mm/sec, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  The solution of 10 mm/sec or less is predictable since a person of ordinary skill in the art will recognize that if the speed is too fast, the fiber will bend or be damaged during insertion and one of ordinary skill the art would expect the claimed insertion speed to success in Danley and Bennett since the fiber would not be damaged as such a speed.

Allowable Subject Matter
Claims 12-14 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious the claimed fiber connector assembly with the claimed fiber and ferrule wherein wherein the ferrule has a coefficient of thermal expansion sufficient to cause the microhole diameter to expand when the ferrule is exposed to a heating temperature greater than 250 degrees C and wherein the ferrule further comprises a bonding agent positioned within the ferrule bore, the bonding agent having a viscosity less than 700 Pa.sec at the heating temperature, or
the method of terminating an optical fiber with the claimed fiber, ferrule and steps wherein a bonding agent is preloaded into the ferrule bore and the heating the ferrule step melts the bonding agent, or a bonding agent is injected into the ferrule bore before the heating the ferrule step, or a bonding agent is injected into the ferrule bore during the heating the ferrule step,
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following reference teach different methods for securing optical fibers in ferrules:  US 5862280, US 2002/0186934 A1, US 6877910, US 6883976, US 2005/0196104 A1, US 7341383, US 7435012, US 8702322, US 9016953, US 9151895, US 9195006, US 9791657, US 9791637, US 10451814.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883